Citation Nr: 0521605	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  97-32 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than October 10, 
1995 for the assignment of an initial 10 percent rating for a 
donor site scar of the right anterior thigh, other than as a 
result of clear and unmistakable error (CUE).  

2.  Entitlement to an effective date earlier than October 10, 
1995 for the assignment of an initial 10 percent rating for 
donor site scars of the left anterior thigh, other than as a 
result of CUE.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 December 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a June 1954 rating decision, VA granted, in pertinent 
part, service connection for the amputation of left ring and 
little fingers and for ankylosis of the left middle finger 
and assigned initial separate disability ratings of 20 and 10 
percent, respectively, from December 1953.  In a May 1996 
rating decision issued in July 1996, the veteran was awarded 
a separate 10 percent rating for a tender and painful scar on 
the palmar surface of the left ring finger, based on a 
finding of CUE in the June 1954 rating decision.

Initially, the case came to the Board on appeal from a 
November 1996 rating decision, which granted service 
connection and assigned separate initial 10 percent ratings 
for donor sites scars of the left and right anterior thighs, 
effective the date of receipt of claim, October 10, 1995.  

In August 1998 and February 2000, the veteran testified at 
Central Office (CO) hearings before the undersigned Veterans 
Law Judge in Washington, DC.  Copies of these hearing 
transcripts are associated with the record.  The Board 
observes that, in a February 2005 statement, the veteran's 
representative indicated that the veteran wanted another 
Board hearing.  Because, in an April 2004 VA Form 21-4138, 
the veteran indicated that he had no new records to submit 
and that all his records are in the claims file, and asked 
the Board to process his appeal based on what was already in 
the record, the Board finds that the veteran's representative 
has failed to show good cause and another Board hearing will 
not be scheduled.  See 38 C.F.R. § 20.1304 (2004).

In January 1999, the Board remanded the case to the RO for 
initial consideration of an inextricably intertwined claim of 
CUE in the November 1996 rating decision, which the veteran 
asserted was committed when the RO failed to grant service 
connection for donor sites scars of both thighs from 1953.  
In an April 1999 rating decision, the RO determined that the 
November 1996 rating decision, in fact, contained CUE because 
chronic disabilities found in the service records, even if 
not claimed, should have been considered, noting that the 
donor site scars were clearly chronic disabilities.  
Accordingly, service connection was established for the donor 
site scars and initial noncompensable ratings were assigned 
effective from December 30, 1953 (the day following the 
veteran's final separation from service).  As a result, the 
veteran's claims for entitlement to an earlier effective date 
for the award of service connection for the donor site scars 
are no longer in appellate status.  But his claims pertaining 
to entitlement to effective dates prior to October 10, 1995 
for the award of initial 10 percent ratings for the donor 
site scars remain in contention.  

In May 1999, the veteran raised a new claim of CUE with 
regard to the RO's failure to grant a compensable disability 
rating retroactively to December 30, 1953.  By rating 
decision dated the same month and issued in June 1999, the RO 
determined, in pertinent part, that no revision was warranted 
in the decision to grant noncompensable disability ratings 
for the donor site scars.  The RO also issued a supplemental 
statement of the case (SSOC) discussing his claims for 
entitlement to compensable ratings for the donor site scars 
prior to October 10, 1995, other than as a result of CUE.

In a May 2000 decision, the Board denied the veteran's CUE 
claim with regard to the RO's assignment of initial 
noncompensable evaluations for donor site scars of the 
anterior left and right thighs from December 30, 1953 to 
October 9, 1995 and affirmed October 10, 1995 as the 
effective date for the assignment of separate 10 percent 
ratings for those donor site scars.  The veteran appealed the 
Board's decision to The United States Court Of Appeals for 
Veterans Claims (Court).  By Order dated August 23, 2002, the 
Court entered judgment consistent with a single-judge 
memorandum decision and vacated that part of the May 2000 
Board decision that denied an earlier effective date for the 
assignment of separate 10 percent ratings for the donor site 
scars, remanding the case to the Board for readjudication and 
disposition consistent with that memorandum decision and 
dismissing the remaining issue as abandoned.  See Ford v. 
Gober, 10 Vet. App. 531, 535-36 (1997); see also Grivois v. 
Brown, 6 Vet. App.  136, 138 (1994).

In April 2003, the Board ordered that development be 
undertaken by the Board's Evidence Development Unit (EDU) 
under 38 C.F.R. § 19.9(a)(2) (2002).  In May 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) invalidated 38 C.F.R. § 19.9(a)(2), including  
38 C.F.R. § 19.9(a)(2)(ii) (regarding notice to the veteran 
and his representative/attorney of the evidence obtained as a 
result of Board development and the opportunity to respond).  
See also 38 C.F.R. § 20.903 (2002); Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  In DAV, the Federal Circuit Court 
explained that the proper procedure was to permit the RO an 
opportunity to review in the first instance any evidence 
procured as result of Board development.  Id.  In June 2003, 
the Board remanded the case to the RO consistent with the 
holding in DAV.  The case is now before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  On January 25, 1954, VA received the veteran's original 
claim for service connection for residuals of shell fragments 
wounds to the left hand and face.

2.  By an April 1999 rating decision, the RO determined that 
there was, in fact, CUE contained in a November 1996 rating 
decision, awarded service connection for donor site scars of 
the right and left anterior thighs, and assigned initial 
noncompensable ratings, effective from December 30, 1953.

3.  Resolving doubt in the veteran's favor, the evidence 
shows that, since his discharge from service, the donor site 
scars have been tender and painful on objective 
demonstration.

 
CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 30, 1953 
for an initial 10 percent rating for a donor site scar of the 
right anterior thigh have been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).

2.  The criteria for an effective date of December 30, 1953 
for an initial 10 percent rating for donor site scars of the 
left anterior thigh have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA also revised the provisions of 
38 C.F.R. § 3.159 in view of the VCAA statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that the VCAA does not preclude the Board from 
adjudicating the appellant's claim.  This is so because the 
Board is taking action favorable to the appellant in granting 
the appellant's claim for an earlier effective date, and as 
such the decision poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  
Moreover, the Board observes that, in the memorandum 
decision, the Court granted the appellant's motion to waive 
his right to consideration of the VCAA's notice and 
assistance provisions.  See Janssen v. Principle, 15 Vet. 
App. 370, 374 (2001).  

As noted above, the issues remaining on appeal were remanded 
by the Court following an August 2002 single-judge decision, 
indicating that the reasons and bases for Board's May 2000 
denial of earlier effective dates for compensable ratings for 
donor site scars was insufficient.  Specifically, the Court 
noted that the Board: (1) disregarded a private doctor's 
opinion dated in April 1999, which stated that the veteran's 
symptoms have been present since the time of surgery; (2) 
failed to provide reasons for rejection of the evidence that 
the veteran presented at the August 1998 CO hearing; (3) 
failed to explain why the private doctor's and the veteran's 
testimony that his scars were tender and had been since 
discharge was not in equipoise with the evidence cited by the 
Board in support of its denial; and (4) failed to discuss the 
correct effective date standard from 38 U.S.C.A. § 5110(b)(1) 
(West 2002).

Background

Service medical records show that, in June 1951, while 
serving during the Korean War, the veteran was struck by an 
enemy grenade and sustained shell fragment wounds to his face 
and left hand.  The veteran underwent a series of surgical 
treatments on his left hand between June 1951 and his 
discharge from service as unfit in December 1953.  The right 
thigh was used as a donor site in July 1951 and the left 
thigh was used as a donor site in October 1951.  In August 
1951, the veteran complained, and it was noted, that the 
right thigh donor site was still open.  In April 1952, the 
veteran was assigned to duty at Percy Jones Army Hospital and 
remained on active duty until May 1953, when he was admitted 
for further reconstructive surgery.  In subsequent Army 
hospitalization reports, for example, on admission in May 
1953, his physical examination findings were negative except 
for left hand.  On admission in September 1953 at Murphy Army 
Hospital, the physical examination findings were essentially 
negative except for the left upper extremity (well healed 
skin graft donor site on right and left thighs was noted).  
The October 1953 Physical Evaluation Board noted pain and 
tenderness with regard to the left hand fingers, but with 
regard to the skin graft donor sites the following was 
reflected that there was a well-healed split thickness skin 
graft donor site, 7 1/2 by 3 inches on the right anterior thigh 
and a well-healed split thickness skin graft donor site, 2 by 
2 1/2 inches on the left anterior thigh.  

On January 25, 1954, VA received the veteran's original claim 
for service connection for residuals of shell fragments 
wounds to the left hand and face.

A May 1954 VA examination report reflected that the veteran 
had scars to both of his thighs, residuals of skin grafting, 
but was silent as to whether they were tender or painful.

In a June 1954 rating decision, VA awarded service connection 
for the veteran's forehead and left-hand injuries, bilateral 
hearing loss, and lacerations in both eyes.  That decision 
was silent as to the donor site scars.

At a June 1994 RO hearing, the veteran did not complain about 
his thighs.

In a statement received on October 10, 1995, the veteran 
argued that the RO had failed to address the additional 
disability due to donor site scars, which he maintained 
warranted compensable ratings under 38 C.F.R. § 7804 (1994).  

At a June 1996 VA scars examination, the veteran complained 
that his donor site scars were unsightly and very tender to 
the touch, especially on the right side.  On examination, 
partial-thickness skin graft sites were noted on the anterior 
thighs, the largest one on the right thigh.  They were tender 
to touch, especially on the right.  The examiner added that 
the scars were quite obvious since the veteran was a dark-
skinned person.  On the left thigh, the pattern was irregular 
with skip areas between the donor sites, which were narrow 
and four in number, with normal skin in between.  They 
measured 2 centimeters by 7 centimeters.  On the right thigh, 
there was a 9 centimeters by 15 centimeters rectangular 
split-thickness donor site, which was uniform in consistency 
with visible sharp edges.  The scars were sensitive to the 
touch, especially on the right side.  No loss of function, 
inflammation, swelling, depression, vascular supply, or 
ulceration was noted.

In a November 1996 rating decision, the RO granted service 
connection and assigned initial separate 10 percent ratings 
for donor sites scars of the left and right anterior thighs, 
effective the date of receipt of claim, October 10, 1995.  

At an August 1998 CO hearing, the veteran testified that his 
thighs have been tender since the time of his discharge from 
service.  He stated that he has self-medicated the condition 
since 1953.  The veteran indicated that the 1954 VA examiner 
never asked him anything about his thigh scars.

In an April 1999 rating decision, it was determined that CUE 
was committed in the November 1996 rating decision because 
all chronic disabilities found in the service records, even 
if not claimed, should have been considered.  Accordingly, 
service connection was established for donor site scars to 
both thighs from service discharge in December 1953.  Initial 
noncompensable ratings were assigned because the available 
medical evidence did not show that the scars were tender or 
painful until the June 1996 examination.  The RO added that 
it was not until a specific claim was received that the scars 
were examined.

In May 1999, the RO received an April 1999 letter from J. B. 
Hugo, M.D, a private plastic surgeon, who stated that the 
veteran had obvious scars of the anterior aspects of both 
thighs, which resulted from surgeries between 1951 and 1953.  
He opined that it is reasonable to believe that the nature of 
the scars, their appearance, sensibility, tenderness, and 
sensitivity to sun exposure have not changed significantly 
after the time of healing in 1953.  The physician believed 
that the veteran's symptoms, disabilities, and deformities 
have been present since the time of surgery and that there 
was no reasonable indication that they had started in 1995.

By a May 1999 rating decision issued in June 1999, the RO 
determined, in pertinent part, that no revision was warranted 
in the April 1999 rating decision, which assigned initial 
noncompensable disability ratings for the donor site scars.  

In a June 1999 notice of disagreement with the assigned 
effective date of October 10, 1995 for the 10 percent ratings 
for his donor site scars, the veteran basically noted that he 
was awarded service connection back to December 30, 1953 but 
only awarded compensation retroactive to 1995 for the same 
wounds that were incurred in action with the enemy at the 
same time.  

At a February 2000 CO hearing, the veteran reiterated his 
earlier testimony that his scars have always been tender and 
painful.

Pertinent Criteria

A.  Service Connection

As extant at the time of the June 1954, November 1996, April 
1999, and May 2000 rating decisions, in order to establish 
service connection for a claimed disability, the facts must 
demonstrate that a disease or injury resulting in current 
disability was incurred in the active military service or, if 
pre-existing active service, was aggravated therein.  See 38 
C.F.R. § 3.77 (1949); 38 C.F.R. § 3.303 (1996, 1998, 2004).

B.  Finality

VA regulations provide that, an appeal consists of a notice 
of disagreement filed in writing within one year of decision 
notification, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  See 38 C.F.R. 
§ 3.77 (1949); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2004).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  See 
38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2004).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  See 
38 C.F.R. § 3.105(a) (2004).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See 38 C.F.R. § 3.104(a) (2004).

C.  Effective Date

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2004).

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is an application, formal or informal, 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is any application for 
benefits received after final disallowance of an earlier 
claim.  38 C.F.R. § 3.160 (2004).

The effective date of a grant of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown and finality of prior decisions.  Unless 
specifically provided, such determination is made on the 
basis of the facts found.  38 C.F.R. § 3.400(a) (2004).  
Benefits are generally awarded based on the "date of receipt" 
of the claim.  38 C.F.R. §§ 3.1(r), 3.400 (2004).  The 
effective date of a grant of disability compensation based on 
a grant of service connection is the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§§ 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i).

The award of benefits based on a finding of error in a prior 
decision under 
38 C.F.R. § 3.105 is the date from which benefits would have 
been payable if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. 
§ 3.400(k).

D. Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1 (2004).  Since the appeal arises from an initial 
rating decision, it is not the present level of disability 
that is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Generally, between 1954 and 1995, scars were evaluated under 
Diagnostic Codes 7803, 7804, and 7805.  See Rating Schedule, 
Diagnostic Codes 7803, 7804, 7805 (1945); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1995).  Diagnostic Code 
7803 provided for a maximum 10 percent disability rating for 
superficial scars that are poorly nourished and accompanied 
by repeated ulcerations, while Diagnostic Code 7804 provided 
for a maximum 10 percent disability rating for superficial 
scars that are tender and painful on objective demonstration.  
Diagnostic Code 7805 noted that a scar could be rated on the 
basis of limitation of function of the affected part.  Id. 

Analysis

Applying the law to the above facts, the Board finds that the 
date of receipt of the claim is January 25, 1954, when VA 
received the veteran's original claim for service connection 
for residuals of shell fragments wounds to the left hand and 
face.  This is so because, in an April 1999 rating action, 
the RO determined that CUE was contained in the November 1996 
rating decision, which failed to grant service connection for 
the veteran's donor site scars effective from service 
discharge in December 1953.  Thus, the veteran's appeal for 
an earlier effective date for compensable ratings stems from 
an original claim and the initial assignment of disability 
ratings for his donor site scars.  See 38 U.S.C.A. § 5110(a), 
(b)(1); 38 C.F.R. §§ 3.105; 3.400(b)(2)(i), § 3.400(k).

In view of this finding, the next question that must be 
addressed is when do the facts show that a compensable rating 
was warranted?  In this regard, the Board notes that most of 
the service medical records and post-service examination 
reports until the June 1996 VA examination report 
concentrated on the veteran's left hand and were silent with 
regard to clinical findings pertaining to the veteran's donor 
site scars.  As noted in the April 1999 rating, it was not 
until a specific claim was received that these donor site 
scars were examined.  When medical records and/or examination 
reports are silent as to the presence of tenderness and pain, 
the Board cannot rely upon an absence of medical evidence to 
deny an appellant's claim.  Williams v. Brown, 4 Vet. App. 
270, 273-74 (1993); Rowell v. Principi, 4 Vet. App. 9, 19 
(1993).  

Here, the veteran has repeatedly maintained and testified 
that his donor site scars have been tender since the time of 
his discharge from service, stating that he has self-
medicated the condition since 1953.  At the August 1998 CO 
hearing, the veteran indicated that the 1954 VA examiner 
never asked him anything about his thigh scars.  The RO 
acknowledged as much in its April 1999 rating decision.  
Service medical records show that the donor scars were well 
healed but otherwise were silent about symptomatology.  The 
June 1996 VA examiner found that the scars were tender to 
touch, especially on the right side.  But no loss of 
function, inflammation, swelling, depression, vascular supply 
or ulceration was noted.  There is nothing in the record to 
indicate that the scars had worsen over time, but it would be 
reasonable to assume that they were more sensitive to touch 
at the time of service discharge.  

Even so the record does contain competent medical evidence 
from a private physician, who examined the veteran in April 
1999 and gave a history of the skin grafts that led to the 
donor site scars.  He noted that the donor sites were allowed 
to heal spontaneously after surgery and that this resulted in 
permanent thinning of the skin of the anterior thighs, with 
permanent discoloration, change of texture, roughness, 
sensitivity to sun exposure, and sensitivity to light touch 
and pressure.  The physician added that these scars have been 
both visible and palpable since the surgeries and the 
symptoms, deformities and disabilities have existed unchanged 
since then.  On examination, the donor sites were more 
sensitive than normal to light touch and pressure, resulting 
in discomfort and tenderness.  He concluded that it is 
reasonable to believe that the nature of the scars, their 
appearance, texture, sensibility, tenderness, and sensitivity 
to sun exposure have not changed significantly since 1953 and 
have been present since the time of surgery.  We find the 
private physician's statement both persuasive and credible, 
as it basically confirms the findings of the June 1996 VA 
examiner and is consistent with the service medical records.  
See Lathan v. Brown, 7 Vet. App. 359, 367 (1995).  Moreover, 
the Board finds that the veteran's testimony and the 
statements indicating that his scars are tender is within his 
realm of knowledge and also supports his claim.  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991) (lay evidence 
alone may be sufficient to place the evidence in equipoise 
and thus, under 38 U.S.C. § 5107(b) (formerly § 3007), 
establish entitlement to benefits).

In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Court 
held that, in determining the correct effective date for the 
grant of service connection, the date of the evidence of 
entitlement that is submitted to VA is not relevant.  Rather, 
if the medical evidence indicates that the veteran suffered 
from the disorder retroactively and a claim for service 
connection was pending at that time, a retroactive effective 
date is applicable.  In other words, the "date entitlement 
arose" in 38 C.F.R. § 3.400(b)(2) may be prior to VA's 
receipt of the evidence of such entitlement.  Id. (when an 
original claims for benefits is pending, the date on which 
the evidence is submitted is irrelevant, even if it was 
submitted over twenty years after the time period in 
question).  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2)(i).

Based on the skin rating criteria in effect between 1954 and 
1996, since neither the 1996 VA examiner nor the private 
physician noted any no loss of function, inflammation, 
swelling, depression, vascular supply or ulceration on 
examination compensable ratings under Diagnostic Codes 7803 
and 7805 were not warranted.  However, since both noted 
tenderness on objective examination and the private physician 
indicated that the veteran's symptoms, deformities and 
disabilities have existed unchanged since service discharge, 
resolving all doubt in the veteran's favor, the Board 
concludes that separate initial 10 percent ratings for the 
veteran's donor site scars are warranted for the entire 
period since service discharge and as such staged ratings 
under Fenderson are not warranted.  Thus, the Board concludes 
that the effective date for initial 10 percent ratings for 
the veteran's donor site scars of the right and left anterior 
thighs is December 30, 1953, because the veteran filed his 
original claim within one year of his discharge from service.


ORDER

An effective date of December 30, 1953 for an initial 10 
percent rating for a donor site scar of the right anterior 
thigh is granted, subject to the laws and regulations 
governing the award of monetary benefits.

An effective date of December 30, 1953 for an initial 10 
percent rating for donor site scars of the left anterior 
thigh is granted, subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


